Citation Nr: 1600612	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  08-29 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for PTSD.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this case in April 2015 for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2008, the Veteran requested a hearing before the Board.  In February 2015, the Veteran missed his scheduled Video Conference hearing before the Board due to an emergency hospitalization.  In April 2015, the Board granted the Veteran's request to reschedule the hearing, and remanded his case for a hearing.  

Following the remand, the RO scheduled the Veteran for an October 2015 hearing; however, due to the Veteran's change in address, he never received notification of the hearing date.  The notification to the Veteran was returned to the RO marked "Return to Sender...Unable to Forward".  The Veteran later submitted his updated address to the RO, yet a new hearing was never scheduled. 

The Board finds there was good cause for the Veteran's failure to appear for the hearing.  Moreover, the RO has a duty to substantially comply with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran is reminded, however, that should he fail to report to the next scheduled hearing, the Board will consider the hearing request withdrawn, if good cause for missing the hearing is not later presented.  See 38 C.F.R. § 20.704(d)(2015). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing with a VJL.  The RO must comply with the procedures outlined in 38 C.F.R. § 20.702, which govern scheduling and notification of Board hearings.

After the Board hearing, return the claims file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




